Citation Nr: 1303214	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-33 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Propriety of the reduction of the disability rating for diabetes mellitus, type II, from 40 percent to 20 percent disabling, effective April 1, 2008. 

2.  Entitlement to an increased rating for diabetes mellitus, type II, evaluated as 20 percent disabling on and after April 1, 2008.

3.  Propriety of the reduction of the disability rating for hypertension from 30 percent to 10 percent disabling, effective July 1, 2008. 

4.  Entitlement to an increased rating for hypertension, evaluated as 10 percent disabling on and after July 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2008 rating decision of the VA Regional Office (RO) in Baltimore, Maryland that reduced the 40 percent disability evaluation for diabetes mellitus, type II, to 20 percent disabling, effective April 1, 2008, and an April 2008 rating determination that reduced the 30 percent disability rating for hypertension to 10 percent disabling, effective July 1, 2008.  In the June 2009 statement of the case, the RO addressed the issues of the propriety of the reduced ratings for diabetes and hypertension, now rated 20 and 10 percent disabling.  The issues of the propriety of the reductions as well as increased ratings for these disabilities are therefore each before the Board.

Review of the record discloses that the issue of entitlement to service connection for renal dysfunction as secondary to service-connected type II diabetes is reasonably raised by a VA examination report dated in April 2010.  This matter is referred to the RO for appropriate consideration.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Board finds that the record is not sufficiently developed for disposition of the issues on appeal.  Further assistance to the Veteran is required in order to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A (West 2002). 

The Veteran asserts that the symptoms associated with type II diabetes mellitus and hypertension have not improved, but have remained uncontrolled, and that the evidence did not warrant the reductions in ratings that have been effected.  He contends that higher disability evaluations for type II diabetes mellitus and hypertension are warranted.

The Veteran filed a claim for increased evaluations of type II diabetes and hypertension in November 2006.  The record contains VA outpatient records indicating that he receives consistent and continuing follow-up and monitoring of various complaints and disorders, including type II diabetes mellitus and hypertension.  Of record are VA outpatient records dated between 2005 and April 2007, and VA outpatient clinical data between January 2008 and April 2009.  The most recent VA clinic notes reflect periodic treatment for type II diabetes and hypertension follow-up between October 2009 and June 2010.  On VA examination in August 2009, the examiner noted that the Veteran saw his primary physician every 4-6 months and that he received regular check-ups for diabetes.  The Board observes, however, that while the evidence obtained during the appeal period is substantial, it appears that there are lengthy periods of VA treatment that have not been made a part of the record.  

The Board finds that, given that the criteria for both type II diabetes and hypertension rely on a showing of predominating symptoms over the course of an appeal, the record as it stands is incomplete and that continuous VA outpatient records should be obtained for a thorough review.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA outpatient records dating from May through December 2007, from May through September 2009, and from July 2010 to the present should be retrieved and associated with the claims folder.

The Board observes that the appellant was last evaluated for type II diabetes and hypertension in April 2010.  He maintains that his symptoms remain uncontrolled and warrant higher ratings.  As it has been almost three years [as of this writing] since the Veteran last had VA compensation examinations for hypertension and diabetes, the Board finds that current evaluations are warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination");Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records from May through December 2007, from May through September 2009, and from July 2010 to the present, as well as any other outstanding VA treatment records, and associate with the claims folder.
 
2.  After a reasonable time for receipt of additional VA records, schedule the Veteran for a VA examination to evaluate his service-connected diabetes and hypertension.  The claims folder must be made available to the examiner and findings should be reported in detail. 

Specifically, following review of the record and physical examination, the examiner should indicate if the Veteran has any of the following with regard to diabetes: Does the diabetes require insulin, restricted diet, and/or regulation of activities?  Does the diabetes cause episodes of ketoacidosis or hypoglycemic reactions; if so, does it require hospitalization or visits to a diabetic care provider and how frequent are the hospitalizations or visits to a diabetic care provider? Does the diabetes cause progressive loss of weight and strength? What other complications are caused by the diabetes?

As to hypertension, the examiner should record the current blood pressure readings and also indicate what in his opinion have been the predominant diastolic and systolic readings since July 2008.

3.  After taking any further development deemed appropriate, readjudicate the issues on appeal.  If a benefit is not granted, issue the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



________________________________________________
J. HAGER 
Acting Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2012).

